Dear Mr. Ritchie:
You advise this office that the Sulphur City Council is comprised of a five-member board. A question has arisen, specifically, whether an ordinance can be passed by a vote of two to one when there are only three council members present out of the five who are authorized by the charter to serve on the council.
The home rule charter for the City of Sulphur contains the following provisions:
     Section 2-07 G.
     ". . . not less than a majority of the membership of the council shall constitute a quorum to transact business . . . "
     Section 2-07 H.
     "All votes of the council shall be based on the authorized membership of the council."
     Section 2-11 D.
     "All ordinances and resolutions shall be passed by the favorable vote of at least a majority of the authorized membership of the council except as otherwise provided in this chapter."
Rules of construction dictate that "words and phrases shall be read with their context and shall be construed according to the common and approved usage of language."  See R.S. 1:3. The Charter reflects that the majority of the authorized membership must vote to approve the passage of an ordinance. There is no provision for a majority of the quorum to approve an ordinance.
Thus, a majority of the membership must be present to transact business, here, meaning three of the five members, and all three members must vote in favor of the passage of an ordinance in order to validly enact the ordinance, in order to comply with the Charter requirement that "a majority of the authorized membership of the council", vote affirmatively to enact an ordinance.
We hope the foregoing is helpful to you. Should you have further questions, please contact this office.
Very truly yours,
                            RICHARD P. IEYOUB ATTORNEY GENERAL
                            By: ________________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams